DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
	Claim 16 has been canceled.
	Claims 1 and 10 have been amended.
	Claims 1, 4, 6 – 13, 15 and 17 - 24 are pending.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

This subject matter eligibility analysis follows the latest guidance for Patent Subject Matter Eligibility Guidance. 
Claims 1, 4, 6 – 13, 15 and 17 - 24 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. 
Step 1: 
	Claims 1, 4, 6 -9, 17, 18, 21, 23 and 24 are drawn to a method of gaming 
	Claims 10 - 13, 15, 19, 20 and 22 are drawn to a system for gaming  
Thus, initially, under Step 1 of the analysis, it is noted that the claims are directed towards eligible categories of subject matter. 
Step 2A: 
Prong 1: Does the Claim recite an Abstract idea, Law of Nature, or Natural Phenomenon?  
Claims 10 - 13, 15, 19, 20 and 22 are exemplary because they require substantially the same operative limitations of the remaining claims (reproduced below.) Examiner has underlined the claim limitations which recite the abstract idea, discussed in detail in the paragraphs that follow. 
10. A system for constantly displaying the progress of a game goal in a progressive game implemented via a wagering network having at least a computer processor, comprising:
a live sporting event upon which single play wagers can be placed on plays inside of the live sporting event at least one user device the at least one user device comprising a display;
at least one sensor provided at the live sporting event for collecting data on the live sporting event;
a communications network which communicatively couples the at least one user device with the wagering network,
wherein the computer processor is configured to;
store results of the wager placed by a user of the at least one user device in a database,
identify which of the wagers placed by the user resulted in a loss for the user, determine how much the loss contributes to a net loss associated with the user, increase a potential jackpot award of the at least one user based on a predetermined amount associated with the net loss, and 
award the user with the potential jackpot award when the user reaches a predetermined threshold; 
wherein the predetermined threshold requires that the user wins a number of wagers within a time span.
The claims recite italicized limitations that fall within at least one of the groupings of abstract ideas enumerated in the 2019 PEG, namely, Certain Methods of Organizing Human Activity. 
More specifically, under this grouping, the italicized limitations represent fundamental economic principles or practices, and managing interactions between people. For example, the italicized limitations are directed towards system for displaying a player’s wagering game progress wherein they are permitted to wager upon a sporting event and the players losses are monitored, accumulated and awarded and award based upon the amount of losses incurred. This represents a fundamental economic practice, namely, exchanging consideration based on odds and outcomes. This also falls under the grouping of managing interactions between people, i.e., allowing a player to place wagers according to the rules of the game system.
Prong 2: Does the Claim recite additional elements that integrate the exception in to a practical application of the exception? 
Although the claims recite additional limitations, these limitations do not integrate the exception into a practical application of the exception. For example, the claims require additional limitations as follow, (emphasis added): a network, user devices, a sensor, a display, a processor and a database.
These additional limitations do not represent an improvement to the functioning of a computer, or to any other technology or technical field, (MPEP 2106.05(a)). Nor do they apply the exception using a particular machine, (MPEP 2106.05(b)). Furthermore, they do not effect a transformation. (MPEP 2106.05(c)). Rather, these additional limitations amount to an instruction to “apply” the judicial exception using a computer as a tool to perform the abstract idea. Therefore, since the additional limitations, individually or in combination, are indistinguishable from a computer used as a tool to perform the abstract idea, the analysis continues to Step 2B, below. 
Step 2B: 
Under Step 2B, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because they amount to conventional and routine computer implementation and mere instructions for implementing the abstract idea on generic computing devices.
For example, as pointed out above, the claimed invention recites additional elements facilitating implementation of the abstract idea. Applicant has claimed a network, user devices, a sensor, a display, a processor and a database.  However, all of these elements viewed individually and as a whole, are indistinguishable from conventional computing elements known in the art.) Therefore, the additional elements fail to supply additional elements that yield significantly more than the underlying abstract idea. 
As the Alice court cautioned, citing Flook, patent eligibility cannot depend simply on the draftsman’s art. Here, amending the claims with generic computing elements does not (in this Examiner’s opinion), confer eligibility. 
Regarding the Berkheimer decision, Lechner et al (US 200/0137017) paragraph 0015 and US 2019/0355204 to Edgar et al, establishes that these additional elements are generic: 
[0015] FIG. 5 illustrates a conventional electronic gaming system. A number n of electronic gaming devices 301a-301n are connected via a communication network device 309. Data from particular electronic gaming devices 301a-301n are transferred to and stored in a central database 304 which is usually provided twice (for, e.g., redundancy). A floor server 401, usually provided redundantly, connecting the central database 304 with the communication network device 309. A computer 308, e.g. a workstation for configuration purposes, is connected to the central database 304. The floor server 401 comprises a data concentrator for concentrating data and three operating servers 305, 306 and 307 serving, e.g. as an accounting server 305, a clearance server 306 and a journal server 307, respectively. Furthermore, a display controller 311 is connected to the communication network device 309 for displaying gaming data at a display device 310 (Lechner 0015)

[0073] A computing device may comprise conventional components, such as a processor, a local memory such as RAM, non-volatile memory such as FLASH memory, long term memory such as a hard disk, a network adaptor, and any number of input and/or output devices such as a keyboard, mouse, monitor, touch screen, microphone, speaker, motion sensor, orientation sensor, infrared sensor, RFID/NFC sensor, electrical current sensor, light sensor, and the like. The various memories of the computing device may facilitate the storage of one or more computer instructions, such as a software routine and/or software program, which may be executable by the processor to perform the methods of the invention. A computing device may comprise an embedded processor in such as a comfort management control device, a personal computer, a server, a mobile phone, a smart phone, a tablet computer, a kiosk, a portable computer, a vehicle-embedded computer, and the like. Further, the databases, systems, and/or components of the present technology may include any combination of databases, systems, and/or components at a single location or at multiple locations. Each database, system, and/or component of the present technology may comprise any suitable security features, such as firewalls, access codes, encryption, de-encryption, compression, decompression, and the like. (Edgar et al 0073)

Therefore, these elements fail to supply additional elements that yield significantly more than the underlying abstract idea.   Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea).
Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation.
Moreover, the claims do not recite improvements to another technology or technical field. Nor, do the claims improve the functioning of the underlying computer itself -- they merely recite generic computing elements. Furthermore, they do not effect a transformation of a particular article to a different state or thing: the underlying computing elements remain the same. 
		Concerning preemption, the Federal Circuit has said in Ariosa Diagnostics, Inc., V. Sequenom, Inc., (Fed Cir. June 12, 2015):
The Supreme Court has made clear that the principle of preemption is the basis for the judicial exceptions to patentability. Alice, 134 S. Ct at 2354 (“We have described the concern that drives this exclusionary principal as one of pre-emption”). For this reason, questions on preemption are inherent in and resolved by the § 101 analysis. The concern is that “patent law not inhibit further discovery by improperly tying up the future use of these building blocks of human ingenuity.” Id. (internal quotations omitted). In other words, patent claims should not prevent the use of the basic building blocks of technology—abstract ideas, naturally occurring phenomena, and natural laws. While preemption may signal patent ineligible subject matter, the absence of complete preemption does not demonstrate patent eligibility. In this case, Sequenom’s attempt to limit the breadth of the claims by showing alternative uses of cffDNA outside of the scope of the claims does not change the conclusion that the claims are directed to patent ineligible subject matter. Where a patent’s claims are deemed only to disclose patent ineligible subject matter under the Mayo framework, as they are in this case, preemption concerns are fully addressed and made moot. (Emphasis added.)

For these reasons, it appears that the claims are not patent-eligible under 35 USC §101.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1, 4, 6 – 13, 15 and 17 - 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hughes (US 2008/0113710) in view of Trepp et al (US 2020/0126363) in view of Nelson  et al (US 2020/0342717).
As per claim 1, Hughes discloses:
receiving from a mobile device communicatively	 coupled with the wagering network at least one wager from at least one user, (Hughes discloses the use of a mobile device such as a PDA to play a wagering game (Hughes 0017), wherein the game is activated upon the placement of wagers (Hughes 0019), wherein the gaming device is communicating with a wagering network over a LAN or WAN that enables the wagering game functionality) (Hughes 0022)
identifying whether the at least one wager resulted in a loss for the at least one user; determining how much the loss contributes to a net loss associated with the at least one user; (Hughes discloses the determination that the wager resulted in a loss and accumulating that loss in a progressive cashback meter) (Hughes 0026, 0035, 0036, 0037)
increasing a potential jackpot award of the at least one user based on a predetermined amount associated with the net loss; and (Hughes discloses the increasing of the potential jackpot award based on a percentage of the loss) (Hughes 0038 – 0039)
awarding the at least one user with the potential2Application No.: 17/338,921Attorney Docket No.: 14270057USResponse to Office Action of September 17, 2021 jackpot award when the at least one user reaches a predetermined threshold, (Hughes discloses the awarding of the progressive jackpot when the user reaches a threshold of revealing a big cashback symbol) (Hughes 0045 – 0046)
Hughes fails to disclose specifically:
receiving data from a live sporting event upon which single play wagers can be placed on plays inside of the live sporting event, the data collected by at least one sensor provided at the live sporting event; 
…the wagering network configured to host wagering on the live sporting event; 
wherein the predetermined threshold requires that the at least one user wins a specified number of wagers within a time span.
However, Trepp discloses a game system wherein a player can wager upon a live sporting event and events that are occurring within the live sporting event (Trepp 0060, 0063).  Trepp further discloses the use of a sensor that collects data regarding the live sporting event (Trepp, Abstract, 0024, 0037).  Trepp further discloses a wagering network that hosts the wagering on the live sporting event (Trepp 0053, 0069)
It would be obvious to one of ordinary skill in the art, at the time of filing, to modify Hughes in view of Trepp to disclose a system for tracking and monitoring the amount a player loses in wagers and providing an award upon a live sporting event.  This would provide a live wagering event wherein players feel safe to wager larger amounts upon the sporting event than they normally would since they can still possibly win awards based upon the net loss of the wagers they make when wagering upon a sporting event.
In a similar field of endeavor, Nelson discloses a game system wherein the player makes wagers upon a live sporting event, wherein a player is awarded a reward or jackpot based upon the number of consecutive wins within a predetermined period of time. Nelson discloses that a player may receive larger and larger awards based upon reaching a threshold number of wins within a set period of time or a streak of wins (Nelson 0036).  
It would be obvious to one of ordinary skill in the art, at the time of filing, to modify Hughes in view of Trepp in view of Nelson to provide a game wherein the jackpot or award is based upon the player achieving a threshold number of wins within a period of time.  By awarding the player when they achieve a threshold number of wins within a period of time, the player will be more invested in the game over time as each individual win can contribute to a much larger reward upon meeting a threshold.
As per claims 4 and 15, wherein the predetermined threshold further requires that the number of wagers won by the at least one user be consecutively won. (Combination of Hughes in view of Trepp in view of Nelson as applied to claim 1, Nelson discloses a game system wherein the player makes wagers upon a live sporting event, wherein a player is awarded a reward or jackpot based upon the number of consecutive wins within a predetermined period of time. Nelson discloses that a player may receive larger and larger awards based upon reaching a threshold number of wins within a set period of time or a streak of wins) (Nelson 0036)
 As per claims 6, 11 and 16, wherein the predetermined amount which the potential jackpot award is increased is a percentage of a value of the net loss. (Hughes discloses the increasing of the potential jackpot award based on a percentage of the loss) (Hughes 0038 – 0039)
As per claims 7 and 12, Hughes discloses:
wherein the net loss is tracked by a point value system instead of a currency amount; and a number of points contributed to the net loss is based on a value of the at least one wager that resulted in the loss for the at least one user. (Hughes discloses the user inputting currency that is converted to credits (I.e. point value system) that has a currency value wherein the cashback meter is increased by an amount or percentage associated of credits associated with the player’s net loss of wager (Hughes 0025, 0037, 0038)
As per claim 8, Hughes discloses:
further comprising displaying the net loss to the at least one user on the mobile device. (Hughes 0017, 0025, 0037, 0038)
As per claim 9, Hughes discloses:
further comprising displaying how much each of the at least one wager contributed to the net loss. (Hughes discloses the displaying of the cashback loss meter #44 (Hughes 0026), and further discloses that the meter accumulates as the play makes wagers and loses.  Thus, as the player loses and the meter accumulates, how much each wager contributes to the net loss is displayed to the user) (Hughes 0036).
As per claim 10, Hughes discloses:
…the at least one user device comprising a display:…and a communications network which communicatively couples the at least one user device with the wagering network; (Hughes discloses the use of a mobile device such as a PDA to play a wagering game (Hughes 0017), wherein the game is activated upon the placement of wagers (Hughes 0019), wherein the gaming device is communicating with a wagering network over a LAN or WAN that enables the wagering game functionality) (Hughes 0022)
wherein the computer processor is configured to: (Hughes 0030, 0032)
store results of the wagers placed by a user of the at least one user device in a database, (Hughes 0029)
identify which of the wagers placed by the user resulted in a loss for the user, determine how much the loss contributes to a net loss associated with the user, (Hughes discloses the determination that the wager resulted in a loss and accumulating that loss in a progressive cashback meter) (Hughes 0026, 0035, 0036, 0037)
increase a potential jackpot award of the at least one user based on a predetermined amount associated with the net loss, and (Hughes discloses the increasing of the potential jackpot award based on a percentage of the loss) (Hughes 0038 – 0039)
award the user with the potential jackpot award when the user reaches a predetermined threshold; (Hughes discloses the awarding of the progressive jackpot when the user reaches a threshold of revealing a big cashback symbol) (Hughes 0045 – 0046)
Hughes fails to disclose:
a live sporting event upon which single play wagers can be placed on plays inside of the live sporting event at least one user device; 
at least one sensor provided at the live sporting event for collecting data on the live sporting event; 
wherein the predetermined threshold requires that the user wins a number of wagers within a time span.
However, Trepp discloses a game system wherein a player can wager upon a live sporting event and events that are occurring within the live sporting event (Trepp 0060, 0063).  Trepp further discloses the use of a sensor that collects data regarding the live sporting event (Trepp, Abstract, 0024, 0037).  Trepp further discloses a wagering network that hosts the wagering on the live sporting event (Trepp 0053, 0069)
It would be obvious to one of ordinary skill in the art, at the time of filing, to modify Hughes in view of Trepp to disclose a system for tracking and monitoring the amount a player loses in wagers and providing an award upon a live sporting event.  This would provide a live wagering event wherein players feel safe to wager larger amounts upon the sporting event than they normally would since they can still possibly win awards based upon the net loss of the wagers they make when wagering upon a sporting event.
In a similar field of endeavor, Nelson discloses a game system wherein the player makes wagers upon a live sporting event, wherein a player is awarded a reward or jackpot based upon the number of consecutive wins within a predetermined period of time. Nelson discloses that a player may receive larger and larger awards based upon reaching a threshold number of wins within a set period of time or a streak of wins (Nelson 0036).  
It would be obvious to one of ordinary skill in the art, at the time of filing, to modify Hughes in view of Trepp in view of Nelson to provide a game wherein the jackpot or award is based upon the player achieving a threshold number of wins within a period of time.  By awarding the player when they achieve a threshold number of wins within a period of time, the player will be more invested in the game over time as each individual win can contribute to a much larger reward upon meeting a threshold.
As per claim 13, wherein the computer processor is further configured to display wager results and the net loss on the at least one user device. (Hughes discloses the displaying of the cashback loss meter #44 (Hughes 0026), and further discloses that the meter accumulates as the play makes wagers and loses.  Thus, as the player loses and the meter accumulates, how much each wager contributes to the net loss is displayed to the user) (Hughes 0017, 0025, 0036, 0037, 0038).
As per claims 17 and 19, wherein the at least one sensor comprises a tracking device arranged on uniforms of players participating in the live sporting event, on or in game equipment used in the live sporting event, and/or on or in a field of play of the live event. (Combination of Hughes in view of Trepp as applied to claim 1, wherein Trepp disclose the sensors being cameras to detect players and/or equipment, sensors attached to players to determine coordinate data and/or sensors detecting events on the playing field) (Trepp 0072)
As per claims 18 and 20, wherein the at least one sensor is a camera configured to provide coordinate positioning of players and/or game balls. (Combination of Hughes in view of Trepp as applied to claim 1, wherein Trepp disclose the sensors being cameras to detect players and/or equipment, sensors attached to players to determine coordinate data and/or sensors detecting events on the playing field) (Trepp 0072)
As per claims 21 and 22, wherein the time span is a duration of the live sporting event. (Combination of Hughes in view of Trepp as applied to claim 1, Trepp 0007, 0015, 0032)
As per claim 23, wherein the wagering network hosts play by play wagering on the live sporting event. (Combination of Hughes in view of Trepp as applied to claim 1, Trepp discloses play by play wagering on sporting event outcomes, Trepp 0007, 0015, 0032)
As per claim 24, wherein the at least one wager is a play by play wager. (Combination of Hughes in view of Trepp as applied to claim 1, Trepp discloses play by play wagering on sporting event outcomes, Trepp 0007, 0015, 0032)
Response to Arguments
Applicant's arguments filed 4/11/2022 have been fully considered but they are not persuasive. 
Regarding the rejection of the claims under 35 U.S.C 101, the Applicant states “For the sake of brevity, Applicant maintains those arguments of the previous Response filed December 17, 2021, and the comments herein are responsive to those remarks of the outstanding Action.” (Remarks page 9).  
The Examiner also maintains the rejection for the same reason as previously stated in the prior Final office action dated 2/9/2022.
The Applicant further states: 
“In the outstanding Action, it is opined that "Applicant's alleged improvements. .are more akin to improvements to the gaming experience that a player experiences while playing the game or profitability of the gaming operator as opposed to improvements to the functioning of the computer itself or any technology or technical field."' 
Applicant respectfully submits that the outstanding Action sets a burden above and beyond what is actually required by the Alice standard, as it improperly focuses on improvements to the underlying computer hardware as the only possible improvement which might constitute "significantly more."(Remarks page 9).  

The Applicant further goes on to cite various examples from the 2019 PEG,  DDR Holdings, and the PTAB to support the Applicant’s argument that  The Examiner respectfully disagrees with the above characterization and notes that the Applicant further argues 
“The present invention clearly provides an improvement to this field of art, and the improvements are distinctly of a technical nature as they leverage computer hardware, sensors, and the like to achieve their effect. 
As argued previously, the present invention clearly relates to improvements to wagering networks, their operation, a user's engagement with them, and an operator’s ability to profit by presenting methods and steps for driving and increasing user engagement. The outstanding Action agrees that increasing user experiences and increasing operator profits are obvious improvements provided by the claimed invention. (Remarks page 10-11).
Consistent with the above and assuming arguendo that the claims do recite the judicial exception under Alice Prong I, Applicant respectfully submits that the claims recite significantly more than the judicial exception, incorporating it into a practical application. (Remarks page 11)

The Examiner once again respectfully disagrees and notes that the outstanding Action does NOT agree “that increasing user experiences and increasing operator profits are obvious improvements provided by the claimed invention.  The Examiner also notes that the Applicant is arguing, essentially, that the present claims incorporate the judicial exception into a practical application because they provide an “improvement”  to “ user’s engagement with them, and an operators ability to profit, by presenting methods and steps for driving and increasing user engagement.”  The Examiner respectfully disagrees and reasons that the Applicant’s alleged improvements, (such as increasing user engagement and increasing operator profits) are not similar to the practical application that was found in the Applicant’s cited examples found in the Applicant’s Remarks (Remarks page 9-11).  The Applicant essentially summarizes each cited example  (i.e. Examples 37 and 42 of 2019 PEG, DDR Holdings, Ex Parte Smith) and Applicant essentially provides their own conclusion that these examples were deemed patent eligible because they result in an improved user interface or improve ease of use etc.  The Examiner respectfully disagrees.  For instance, regarding claim 37, the Applicant states: “There is no obvious improvement to the underlying computer hardware or the functioning of the computer itself in Example 37, yet the Guidance deems the claims to be patent eligible because they "integrate the [abstract idea] into a practical application...which provides a specific improvement over prior systems, resulting in an improved user interface for electronic devices." (Remarks page 9 -10).  However, the Examiner directs attention to the full reasoning with respect to Example 37 and not just a selected portion of the reasoned statement.  The full reasoning states the following: 
The claim recites the combination of additional elements of receiving, via a GUI, a user selection to organize each icon based on the amount of use of each icon, a processor for performing the determining step, and automatically moving the most used icons to a position on the GUI closest to the start icon of the computer system based on the determined amount of use.  The claim as a whole integrates the mental process into a practical application.  Specifically, the additional elements recite a specific manner of automatically displaying icons to the user based on usage which provides a specific improvement over prior systems, resulting in an improved user interface for electronic devices.  Thus, the claim is eligible because it is not directed to the recited judicial exception. 

9 The Examiner directs attention to the above underlined portion of the reasoning, which the Applicant left out, as to why Example 37 was found to be eligible.  The Examiner notes that the claim was found to be eligible due to how the process of the claimed limitations was actually accomplished which provided the specific improvement and not only the end result of “an improved user interface”.  
The Examiner notes that similar reasoning can be applied to Applicant’s other arguments with respect to Example 42 of 2019 PEG, DDR Holdings, Ex Parte Smith, wherein the Applicant’s arguments also rest upon the claims resulting  in an “improved user interface/experience” or “ease of use”, but fail to take into account the actual reasons as to why the claimed limitations (such as the how or manner the limitations operate) were found to be patent eligible under 35 U.S.C 101.
Application No.: 17/338,921 Attorney Docket No.: 14270057US Response to Final Office Action of February 9, 2022 The Applicant further argues:
“As a result, Applicant respectfully submits that the claims do not recite limitations which encompass the abstract idea of Organizing Human Behavior, such that the claims do not fall under the judicial exception under Alice Prong I.” (Remarks page 12)

The Examiner respectfully disagrees for the reasons set forth in the “Response to Arguments” of the Final Office Action dated 2/9/2022 wherein these arguments are fully addressed.  
The Examiner maintains the rejection of the claims under 35 U.S.C 101.
Rejections under 35 U.S.C 103:
The Applicant argues “ While all of the references pertain to wagering games, Applicant notes that Hughes is singularly concerned with slot machine games, while Trepp and Nelson when viewed as a whole are primarily concerned with sports betting or event-style betting. Accordingly, Applicant respectfully submits that there is insufficient motivation for one skilled in the art to look to either Trepp or Nelson to modify Hughes.”  The Examiner respectfully disagrees and notes that while Hughes may be directed towards slot machine gaming and Trepp and Nelson may be concerned with sports or event-styled betting, the references are all directed towards the wagering upon game events and are further concerned with wagering and offering of payouts/awards/jackpots in response to wins or losses.  Thus, one of ordinary skill in the art at the time of invention would be motivated to look to many different game play styles.  Thus, the Applicants further arguments  essentially stating that the “only evidence to combine is the Applicant’s own specification” (Remarks page 14, pars 2 – 5) is not persuasive.
Applicant further states: “Applicant notes that Hughes clearly indicates where the Big Cash Back Meter is populated based on a player's total losses, not net losses. By way of example, Hughes explains where a user who wagered $500, won $100, and lost $400 would see the Meter increase by $400 - the total loss - and not a net loss value of $300.” (Remarks page 15, par 5).  The Examiner respectfully disagrees and states that the claims and the specification fail to explicitly device what a “net” loss entails.  The Applicant attempts to differentiate between a total loss and net loss with respect to Hughes, however this point is moot as the Applicant’s own claims do not recite or even hint at a difference between a total loss and a net loss.
The Applicant argues essentially that Hughes “Further, when the bonus round is ultimately triggered, a user has the opportunity to win up to the value of the Cash Back Meter, but may end up with a jackpot which is less.”  The Examiner notes that the regardless of the user winning a part or a whole portion of the Cash Back Meter, the player is still winning the Cash Back Meter amount.  The claims do not recite specifically the winning of an entire numerical amount in the “potential jackpot award.
The Applicant argues essentially that the game mode of Nelson are different when compared to the game mode of Hughes (i.e. primary game mode vs jackpot mode) and “The payouts described by Nelson are thus not a bonus or jackpot paid out in addition to the earnings of this "rapid fire" game mode, but the primary awards for participating in the rapid-fire mode, most of which concern competition with other players and payouts contingent on standings relative to other players - not discrete thresholds.  Accordingly, under the scheme of Nelson, a user may yet again end up winning nothing of this threshold award even if they meet some sort of goal criterion.” (Remarks page 16). The Examiner respectfully disagrees and points to paragraph 0036 of Nelson that clearly teaches an awards scheme wherein players are awarded a progressive award similar to the potential jackpot award of the Applicant’s claimed invention wherein “In some examples, the award may be a progressive award that increases as players make in-game bets. The progressive award could award when a player reaches a threshold number of correct decisions, a highest number of correct decisions in a certain time period, or reaches a threshold streak of consecutive correct decisions, for example.“ (Nelson 0036).  The Examiner notes that the teachings of Nelson are being relied upon to teach the use of progressive or dynamically increasing awards being awarded to players upon achieving a threshold of wins or correct decision within time period.  This reasoning also applies to the Applicants further arguments disputing the game modes of Hughes and Nelson as being incompatible as found on pages 16 – 17 of the Remarks.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROSS A WILLIAMS whose telephone number is (571)272-5911.  The examiner can normally be reached on Mon-Fri 8am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached on (571) 270-1344.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RAW/Examiner, Art Unit 3715 
8/26/2022

/James S. McClellan/Primary Examiner, Art Unit 3715